In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0580V
                                   Filed: December 22, 2017
                                        UNPUBLISHED


    CARLO SMITH,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 1, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleged that he suffered a shoulder injury which meets the definition of
the Table injury of Shoulder Injury Related to Vaccine Administration (“SIRVA”) after
receiving an influenza vaccination on September 11, 2016. Petition at 1, ¶ 15. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On December 22, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for his SIRVA. In his Rule 4(c) Report filed on December 20,
2017, respondent filed a proffer on award of compensation (“Proffer”) indicating
petitioner should be awarded $118,662.06, representing $115,000.00 for pain and
suffering, and $3,662.06 for past out-of-pocket expenses. Rule 4(c) Report and Proffer
at 1-2.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        In the Proffer, respondent represented that petitioner agrees with the proffered
award. Id. at 2. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $118,662.06, consisting of $115,000.00 for pain
and suffering and $3,662.06 for past unreimburseable expenses, in the form of a
check payable to petitioner, Carlo Smith. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2